J-A17010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH MICHAEL DIOTTAVIO                   :
                                               :
                       Appellant               :   No. 2817 EDA 2019

       Appeal from the Judgment of Sentence Entered August 28, 2019
     In the Court of Common Pleas of Chester County Criminal Division at
                       No(s): CP-15-CR-0000014-2019


BEFORE: BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 16, 2020

       Joseph Michael Diottavio appeals from the judgment of sentence of one

and one-half to three years of imprisonment imposed after he was convicted

of fleeing or attempting to elude a police officer and related summary offenses.

We affirm.

       On October 6, 2019, Officer Christian Yeager of the West Caln Police

Department and an officer-trainee, Kyle O’Brien, were patrolling in West Caln

Township in an unmarked police truck when they spotted Appellant driving his

distinctive vehicle.1 Aware that Appellant had an outstanding warrant for his

arrest, and after discovering that the registration for his vehicle had expired,
____________________________________________


1In the course of an unrelated investigation of an associate of Appellant, Brian
Peachey, West Caln Police Officer Christian Yeager became familiar with
Appellant and his vehicle, a black Ford Focus sedan with a unique matte finish.
See N.T. Jury Trial, 6/3/19, at 23-30. During this prior investigation, Officer
Yeager viewed pictures of Appellant from Facebook and reviewed his driving
record. Id. at 23-25.
J-A17010-20



Officer Yeager activated his lights and sirens to initiate a traffic stop. Id. at

34. Appellant pulled his vehicle over to the side of the road.

      Dressed in a standard police uniform, Officer Yeager exited his truck and

began walking towards Appellant’s vehicle. N.T. Jury Trial, 6/3/19, at 31. As

Officer Yeager approached, he saw Appellant sitting in the driver’s seat with

his hand partially dangling from the open window.         Once he was within

approximately twelve feet, Officer Yeager and Appellant locked eyes. Id. at

36-37, 91. Before Officer Yeager could reach the vehicle, Appellant suddenly

accelerated and sped away. Id. at 38-39.     Officer Yeager immediately

pursued Appellant with his lights and sirens activated. Id. at 38-39.

      Appellant led Officer Yeager on a high-speed car chase through western

Chester County and into Lancaster County, Pennsylvania. Id. at 42-51.

Throughout, Appellant dangerously exceeded the posted speed limits,

disregarded traffic signals, and drove around vehicles that were traveling in

the opposite lane of traffic. Id. Shortly after crossing into Lancaster County,

Officer Yeager determined that the pursuit had become too unsafe and

abandoned the chase. Id. at 52. One month later, Appellant was arrested

and charged with fleeing or attempting to elude a police officer and related

summary traffic offenses.

      On June 3, 2019, Appellant proceeded to a jury trial on the fleeing or

attempting to elude a police officer charge. At trial, Officer Yeager positively

identified Appellant as the driver of the Ford Focus. Id. at 51-52. Appellant

did not testify, but pursued a theory of mistaken identity through his cross-

                                      -2-
J-A17010-20



examination of Officer Yeager, questioning whether the driver of the vehicle

could have been Brian Peachey, the subject of the prior investigation.

However, Officer Yeager was certain that the driver was not Mr. Peachy, since

he knew Mr. Peachey well and would have recognized him. Id. at 56-57. At

the conclusion of the evidence, the jury found Appellant guilty of fleeing or

attempting to elude a police officer. On the same date, the trial court found

Appellant guilty of the aforementioned summary offenses.

      On August 28, 2019, Appellant was sentenced to one and one-half to

three years of imprisonment. Appellant did not file a post-sentence motion,

but did submit a timely notice of appeal and court-ordered Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal.       Thereafter, the trial

court authored its Rule 1925(a) opinion.

      Appellant presents the following issues for our review:

      1.    Whether the evidence was insufficient to support the charge
            of fleeing or attempting to elude a police officer, 75 Pa.C.S.
            § 3733(a), where the Commonwealth failed to prove the
            identity of the driver of the vehicle.

      2.    Whether the trial court committed an error of law and/or
            abused its discretion by failing to give Appellant’s proposed
            jury instruction regarding eyewitness identifications.

Appellant’s brief at 4.

      Appellant’s first issue challenges the sufficiency of the evidence to

support his fleeing and eluding conviction. Id. at 14. Our standard of review

when considering a challenge to the sufficiency of the evidence is:




                                     -3-
J-A17010-20


      [w]hether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa.Super. 2017)

(citations and quotation marks omitted).

      The Pennsylvania Crimes Code defines fleeing or attempting to elude a

police officer as follows:

      Any driver of a motor vehicle who willfully fails or refuses to bring
      his vehicle to a stop, or who otherwise flees or attempts to elude
      a pursuing police officer, when given a visual and audible signal
      to bring the vehicle to a stop, commits an offense as graded in
      subsection (a.2)

      ....

      An offense under subsection (a) constitutes a felony of the third
      degree if the driver while fleeing or attempting to elude a police
      officer does any of the following:

         ....

         endangers a law enforcement officer or member of the
         general public due to the driver engaging in a high-speed
         chase


                                      -4-
J-A17010-20


75 Pa.C.S. § 3733(a), (a.2)(2)(iii).

      The crux of Appellant’s argument is that Officer Yeager’s testimony,

alone, was not enough to establish Appellant’s identity as the driver of the

distinctive vehicle that fled on October 6, 2019. See Appellant’s brief at 15-

16. The trial court disagreed and explained its reasoning as follows:

            Based on the record, it is clear that the Commonwealth
      presented ample testimony and evidence from which the jury
      could find that every element of the crime of fleeing and eluding
      was established beyond a reasonable doubt.             Even though
      [A]ppellant tried to claim that another person was driving his
      vehicle at the time in question, based on the verdict, it is clear
      that the jury found Officer Yeager’s testimony credible and
      determined that [A]ppellant’s claim that he was not driving [was]
      not credible.     It was within the jury’s province to do so.
      Accordingly, the court finds that the evidence introduced at trial
      was sufficient as a matter of law to support the jury’s guilty verdict
      and therefore, [A]ppellant is not entitled to relief on this basis.

Trial Court Opinion, 1/9/2020, at 4. Our review of the certified record supports

the trial court’s findings.

      It is well-established that “a solitary witness’s testimony may establish

every element of a crime, assuming that it speaks to each element, directly

and/or by rational inference.” Commonwealth v. Johnson, 180 A.3d 474,

479 (Pa.Super. 2018). Officer Yeager positively identified Appellant as the

driver of the vehicle.    See N.T. Jury Trial, 6/3/19, at 89-91.     Accordingly,

viewing the evidence in the light most favorable to the Commonwealth, this

identification was sufficient to establish Appellant’s identity.

      In his brief, Appellant concedes that “a single witness may be sufficient

to sustain a conviction,” but advocates for a change in the law because

                                       -5-
J-A17010-20


eyewitness testimony is “one of the least reliable forms of evidence.”

Appellant’s brief at 15-16. However, Appellant’s argument misconstrues the

nature of a sufficiency claim. In reviewing challenges to the sufficiency of the

evidence we do not engage in an evaluation of the accuracy or reliability of a

witness’s testimony, as long as the testimony is not “so unreliable and

contradictory as to make any verdict based thereon pure conjecture.”

Commonwealth        v.   Karkaria,   625 A.2d 1167,    1170   (Pa.   1993);

Commonwealth v. Farquarson, 354 A.2d 545, 550 (Pa. 1976). That was

not the case here. Accordingly, such credibility analyses are irrelevant to our

sufficiency analysis and no relief is due. See Johnson, supra at 478.

      Next, Appellant contends that the trial court erred when it refused to

give a jury instruction that he requested. In reviewing a challenge to a jury

instruction we consider the entire charge, not merely discrete portions of it.

See Commonwealth v. Eichinger, 915 A.2d 1122, 1138 (Pa. 2007) (citing

Commonwealth v. Stokes, 615 A.2d 704, 708 (Pa. 1992)). The trial court

has wide latitude when fashioning the jury instructions. Id. Accordingly, we

will not find an abuse of discretion unless we find that the concepts at issue

were not clearly and accurately presented to the jury. Id.

      During the charge conference, Appellant requested that the trial court

read the following eyewitness identification instruction to the jury:

      Defendant, as part of his general denial of guilt, contends that the
      Commonwealth has not presented sufficient reliable evidence to
      establish beyond a reasonable doubt that he is the person who
      committed the alleged offense. The burden of proving the identity

                                     -6-
J-A17010-20


     of the person who committed the crime is upon the
     Commonwealth.       For you to find this defendant guilty, the
     Commonwealth must prove beyond a reasonable doubt that this
     defendant is the person who committed the crime. The defendant
     has neither the burden nor the duty to show that the crime, if
     committed, was committed by someone else, or to prove the
     identity of that other person. You must determine, therefore, not
     only whether the Commonwealth has proven each and every
     element of the offense charged beyond a reasonable doubt, but
     also whether the Commonwealth has proven beyond a reasonable
     doubt that this defendant is the person who committed it.

     The Commonwealth has presented the testimony of Officer
     Christian Yeager. You will recall that this witness identified the
     defendant in court as the person who committed the crime of
     fleeing or attempting to elude a police officer. According to the
     witness, his identification of the defendant was based upon the
     observations and perceptions that he made of the perpetrator at
     the time the offense was being committed. It is your function to
     determine whether the witness’s identification of the defendant is
     reliable and believable, or whether it is based on a mistake or for
     any reason is not worthy of belief. You must decide whether it is
     sufficiently reliable evidence that this defendant is the person who
     committed the offense charged.

     Eyewitness identification evidence must be scrutinized carefully.
     Human beings have the ability to recognize other people from past
     experiences and to identify them at a later time, but research has
     shown that there are risks of making mistaken identifications.
     That research has focused on the nature of memory and the
     factors that affect the reliability of eyewitness identifications.

     Human memory is not foolproof. Research has revealed that
     human memory is not like a video recording that a witness need
     only replay to remember what happened. Memory is far more
     complex. The process of remembering consists of three stages:
     acquisition – the perception of the original event; retention – the
     period of time that passes between the event and the eventual
     recollection of a piece of information; and retrieval – the stage
     during which a person recalls stored information. At each of these
     stages, memory can be affected by a variety of factors.

     In evaluating this identification, you should consider the
     observations and perceptions on which the identification was

                                    -7-
J-A17010-20


       based, the witness’s ability to make those observations and
       perceive events, and the circumstances under which the
       identification was made. Although nothing may appear more
       convincing than a witness’s categorical identification of a
       perpetrator, you must critically analyze such testimony. Such
       identifications, even if made in good faith, may be mistaken.
       Therefore, when analyzing such testimony, be advised that
       witness’s level of confidence, standing alone, may not be an
       indication of the reliability of the identification.

N.T. Jury Trial, 6/3/19, at 114-16. When asked, trial counsel explained that

she gleaned this language from the New Jersey standard jury instruction for

eyewitness identifications. Id.

       After argument, the trial court declined to give the requested

instruction, reasoning that since Appellant had not presented an expert to

testify to the science behind eye witness identifications, an instruction

informing the jury of scientific research in this area would have been

inappropriate. Id. at 116 (concluding that the requested instruction

improperly contained facts not admitted into evidence). Accordingly, the court

said it would deliver the Pennsylvania standard jury instruction on eyewitness

identification, since it does not include the scientific portions of the New Jersey

instruction. However, the trial court encouraged defense counsel to raise the

reliability of the eyewitness identification in her closing arguments. Id. at

117.

       In closing argument, trial counsel spoke at length about the unreliability

of Officer Yeager’s eyewitness testimony. See N.T. Jury Trial, 6/4/19, at 125-




                                       -8-
J-A17010-20


33.   Thereafter, the trial court than delivered the following standard jury

instruction regarding eyewitness identification:

             Now, it should be said in this case both sides argued well
      with their eye witness identification. So let me talk about
      identification.

            Officer Yeager identified [Appellant] as the person who
      committed this crime. In evaluating Officer Yeager’s testimony,
      in addition to the other instructions I will have provided to you,
      you should consider the following factors:

            Did the witness have a good opportunity to observe the
      perpetrator of this offense? Was there sufficient lighting for him
      to make his observations? Was he close enough to the individual
      to note any significant things about physical characteristics, facial
      hair, clothing, etc.? Had he made a prior identification of this
      person as the defendant as the person who committed these
      crimes? Was his identification positive? Or was it qualified by any
      hedging or inconsistencies? Did – during the course of this case,
      did the witness identify anyone else as the perpetrator?

            In considering whether or not to accept the testimony of
      Officer Yeager in this regard, you should consider all of the
      circumstances under which the identification [w]as made.
      Furthermore, you should consider all evidence relative to the
      question of who committed the crime, including the testimony of
      any witness from which identity, or non-identity of the perpetrator
      of the crimes may be inferred. You cannot find the defendant
      guilty unless you are satisfied beyond a reasonable doubt by all
      the evidence, direct and circumstantial, not only that the crime
      was committed, but that the defendant committed it.
Id. at 167-68. Trial counsel did not raise a contemporaneous objection to the

above quoted instruction. After the trial court finished reading the entire jury

charge, the court asked trial counsel and the Commonwealth if they had any

corrections, to which counsel responded “[n]o, [y]our [H]onor.” Id. at 170.




                                      -9-
J-A17010-20


       Appellant’s failure to contemporaneously object to the jury instruction

is fatal to his claim of trial court error. As the Pennsylvania Supreme Court

held in Commonwealth v. Pressley, 887 A.2d 220 (Pa. 2005):

       under Criminal Procedural Rules 603 and 647(B), the mere
       submission and subsequent denial of proposed points for charge
       that are inconsistent with or omitted from the instructions actually
       given will not suffice to preserve an issue, absent a specific
       objection or exception to the charge or the trial court's ruling
       respecting the points.
Id. at 225. Here, no such objection was lodged. Accordingly, Appellant’s

second claim is waived.2

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/16/20

____________________________________________


2 Even if the issue had been properly preserved, Appellant’s allegation of trial
court error still fails. Here, the jury was given the standard Pennsylvania jury
instruction, which properly advised the jurors on how to evaluate eye witness
testimony in Pennsylvania. Additionally, since Appellant did not present
expert testimony, the proposed charge was not warranted.                    See
Commonwealth v. Boyle, 733 A.2d 633, 639 (Pa.Super. 1999); see also
Commonwealth v. Browdie, 671 A.2d 668, 673 (Pa. 1996) (explaining that
a particular jury instruction is only warranted when there is evidence to
support such an instruction). Here, the parts of the requested jury instruction
that differ from the standard Pennsylvania jury instruction instruct the jury on
scientific research surrounding eye witness testimony. Since Appellant did not
call an expert witness, he did not lay the foundation necessary to support
issuance of the requested instruction. Accordingly, the trial court did not err
when it declined to give it.

                                          - 10 -